Citation Nr: 0935260	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and tinnitus.  

In his February 2008 VA Form 9, the Veteran requested a 
travel board hearing.  In April 2008, the Veteran indicated 
that he no longer wanted a hearing and requested that his 
case be forwarded to the Board.  

In June 2009, the Board remanded the case for additional 
action.  It has since returned to the Board.  

The Board acknowledges that the Veteran's representative did 
not receive the opportunity to submit additional argument 
following the Board's remand.  The Board observes, however, 
that the representative submitted a VA Form 646, Statement of 
Accredited Representative, in May 2008 and at that time had 
no further argument.  Additional evidence has not been added 
to the record since that time.  The Board notes that the 
previous remand was to correct a procedural deficiency and 
the representative did receive a copy of the July 2009 SSOC.  
Thus, the Board does not find the Veteran prejudiced by the 
lack of an opportunity to submit an additional VA Form 646.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  The more probative evidence is against a finding that 
currently diagnosed bilateral hearing loss is related to 
active military service; and there is no evidence of 
bilateral hearing loss manifested to a compensable degree 
within one year following discharge from service.  

2.  The preponderance of the evidence is against a finding 
that currently diagnosed tinnitus is related to active 
military service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letter dated in February 2007, prior to the initial rating 
action, the RO notified the Veteran of the evidence needed to 
substantiate his claims of service connection for bilateral 
hearing loss and tinnitus.  He was informed of the 
information and evidence VA would provide and of the 
information and evidence he was responsible for providing.  
He was asked to provide any evidence in his possession that 
pertained to his claims.  He was also provided information 
regarding how VA assigns disability ratings and effective 
dates.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and also records from Dr. M.H.  The Veteran has not 
identified additional records that need to be obtained.  The 
Veteran was provided a VA examination in May 2007 and on 
review, the examination appears adequate for rating purposes.  
That is, the examiner had access to pertinent records, 
examined the Veteran, and provided the requested medical 
opinion along with sufficient rationale.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

The Veteran contends that he currently has hearing loss and 
tinnitus related to in-service noise exposure.  He reported 
that he was a jet engine mechanic and that he did not use 
hearing protection.  In his VA Form 9, the Veteran argued 
that hearing loss due to acoustical trauma was not evident 
until after he was released from service.  He indicated that 
he did not have any problems while in the service but started 
having hearing problems within two years of discharge.  He 
feels that the exposure to extreme loud noises while 
repairing jet engines was the direct cause of his bilateral 
hearing loss and tinnitus. 

The Veteran's DD Form 214 indicates his military occupational 
specialty (MOS) was aircraft mechanic.  The Veteran's reports 
of noise exposure are consistent with the circumstances of 
his service and acoustic trauma is conceded.  

Bilateral hearing loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Service treatment records show that on enlistment examination 
in July 1955, the Veteran's hearing was reported as 15/15 
bilaterally on whispered voice testing.  Complaints related 
to hearing loss were not noted during service.  On 
examination for separation in July 1959, the Veteran's ears 
and drums were reported as normal on clinical evaluation.  On 
the associated report of medical history, the Veteran denied 
any ear trouble.  

The Board notes that service department audiometric tests 
prior to October 31, 1967 were in "ASA" units.  The figures 
in parentheses below represent conversion to the modern 
"ISO" units.  Thus, audiometric results at separation were 
as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
0 (10)
X
X
LEFT
5 (20)
-5 (5)
-5 (5)
X
X

On review, there is no evidence that the Veteran met VA's 
criteria for a hearing loss disability during service.  The 
Board notes, however, that the Veteran is not precluded from 
establishing service connection for hearing loss where 
hearing was within normal limits at separation and that he 
may nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  

An August 2006 private audiogram showed bilateral severe 
precipitous high frequency sensorineural hearing loss.  It 
was noted that the Veteran was a crew chief for the Air 
Force.  Records from Dr. M.H. dated in February 2007 indicate 
that the Veteran was seen for hearing loss and to check ears 
for cerumen.  He stated he was doing well, other than he was 
unable to hear.  Impression was sensorineural hearing loss.  

The Veteran underwent a VA examination in May 2007.  He 
reported military noise exposure to aircraft engine noise.  
Post military occupational noise exposure was denied.  He 
reported slight recreational noise exposure due to gunfire.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
35
60
LEFT
10
15
25
40
55

Diagnosis was sensorineural hearing loss.  The examiner 
opined that bilateral hearing loss was less likely as not 
(less than 50/50 probability) caused by or a result of 
acoustic trauma.  The rationale for this opinion was that the 
Veteran had normal auditory thresholds through 2000 Hz at 
separation and there was no documentation of hearing loss in 
the service record.  The examiner stated that current hearing 
loss was not worse than that of normal aging.  It was further 
noted that the Veteran had waited over 40 years to file a 
claim.  

Records from Dr. M.H. dated in February 2008 indicate the 
Veteran presented for his one year ear cleaning.  He stated 
that his ears did not feel full and he hears the same.  It 
was noted that the Veteran's complete medical questionnaire 
completed at the time of initial visit was reviewed.  
Impression was high frequency sensorineural hearing loss 
related to noise exposure.  The examiner noted that he was 
convinced that the history of noise exposure was the cause of 
the Veteran's hearing loss.  

As noted, in-service acoustic trauma has been established.  
Additionally, the Veteran currently meets VA's criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385 
(2008).  Thus, the issue is whether current hearing loss is 
related to military noise exposure.

The claims file contains two medical opinions addressing the 
etiology of the Veteran's hearing loss.  In evaluating the 
probative value of medical evidence, the Board is free is 
free to favor one opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Court, however, recently held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a requirement for 
private medical opinions.  Review of a claims file by a VA 
examiner, without more, does not automatically render the 
examiner's opinion competent or persuasive, and conversely, a 
private medical opinion may not be discounted solely because 
the opining clinician did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In considering the medical evidence, the Board finds the May 
2007 VA opinion more probative than the private opinion of 
record.  The VA examiner provided a rationale for his medical 
opinion, to include consideration of the Veteran's service 
treatment records, which revealed no evidence of hearing loss 
at that time, and the level of current hearing loss, which 
the examiner found to be consistent with his age.  In 
contrast, no rationale was provided in support of the 
February 2008 private opinion and, in fact, it is unclear 
whether the examiner is referring to military noise exposure.  

On review, the more probative evidence does not support a 
finding that the Veteran's current bilateral hearing loss is 
related to in-service noise exposure.  The Board acknowledges 
the Veteran's contentions, but notes that he is not competent 
to provide a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  There is also no 
competent evidence of bilateral hearing loss manifested to a 
compensable degree within one year following discharge from 
service.  

Tinnitus

Service treatment records are negative for any complaints of 
or treatment for tinnitus.  On examination for separation in 
July 1959, no abnormalities of the ears were noted.  

Private records from Dr. M.H. do not document complaints of 
or treatment for tinnitus.

On VA examination in May 2007, the Veteran reported constant 
bilateral tinnitus.  The onset of tinnitus was reported as 
approximately 40 years ago.  The examiner opined that 
bilateral tinnitus was less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma.  The 
rationale for this opinion was that auditory thresholds 
through 2000 Hz were normal at separation and there was no 
documentation of tinnitus in the service records.  The 
examiner further noted that there were multiple etiologies of 
tinnitus.
 
On review, there is no evidence of tinnitus during service or 
for many years thereafter and the claims file does not 
contain a medical opinion relating current tinnitus to in-
service noise exposure.  On the contrary, the VA examiner 
indicated the Veteran's tinnitus was less likely related to 
service.  The Board acknowledges that the Veteran is 
competent to report ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  However, he has not asserted any continuity of 
symptomatology since service.  Rather, he reported the onset 
of tinnitus approximately 40 years ago, which would be about 
8 years following discharge from service.  The Veteran is not 
otherwise competent to provide a medical etiology opinion.  
See Espiritu, supra.  

The preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus 
and the doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


